Case 2:18-cv-13990-AJT-MKM ECF No. 1 filed 12/20/18          PageID.1   Page 1 of 17



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

                                  :
                                  :
                                  :
                                  :   Civil Action No.: 18-13990
DAPHNE REED                       :
                                  :
                     Plaintiff        COMPLAINT
                                  :
              v.                  :
                                  :
DELTA AIR LINES, INC.,            :
                                  :   Jury Trial Demanded
                                  :
Defendant.                        :


                                 NATURE OF ACTION

   1. Plaintiff, Daphne Reed, an employee of Delta Air Lines, brings this lawsuit

against her employer, Delta, to remedy harassment and discrimination, in

retaliation for use of FMLA and/or due to her disability or perceived disability

status and/or age.

                                       PARTIES

   2. Plaintiff, Daphne Reed, is an adult individual, residing at 6687 Lakeview

Blvd., # 6112, Westland, MI 48185. At all times material hereto, Plaintiff was

employed by Defendant, Delta Air Lines, as a Flight Attendant. In her capacity of

an employee of Delta, Plaintiff has been a Flight Attendant based out of Detroit
Case 2:18-cv-13990-AJT-MKM ECF No. 1 filed 12/20/18         PageID.2   Page 2 of 17



since in April 24, 2007 and has worked as a Flight Attendant for Delta for over 11

years.

   3. Delta Air Lines, Inc. is a corporation duly organized and existing under the

laws of the State of Delaware, with headquarters in Atlanta, Georgia.          Delta

employs more than 80,000 employees worldwide and, as of October, 2016, flew to

54 countries on 6 continents. In 2013, Delta was the world's largest airline in terms

of passengers carried, at 120.6 million passengers. Delta has numerous key hubs

and markets including but not limited to Detroit, at Detroit Metropolitan Airport.

                         JURISDICTION AND VENUE

   4. The above paragraphs are incorporated herein by reference.

   5. Jurisdiction in this Honorable Court is based on federal question and

diversity by 28 U.S.C. §§1331 and 1332; supplemental jurisdiction over state law

claims is granted by 28 U.S.C. §1367.

   6. Venue is proper in the Eastern District of Michigan, as the facts and

transactions involved in the discrimination complained of herein occurred in large

part in this judicial district at Detroit Metropolitan Airport, Wayne County, MI.

                            STATEMENT OF FACTS

   7. The above paragraphs are incorporated herein by reference.

   8. Delta, in a number of unlawful, intimidating and discriminatory acts, created

a discriminatory and hostile work environment for Plaintiff. Plaintiff has been

                                          2
Case 2:18-cv-13990-AJT-MKM ECF No. 1 filed 12/20/18       PageID.3    Page 3 of 17



employed by Delta since April 24, 2007. A loyal flight attendant for over 11 years,

including her tenure at Northwest Air prior to its merger with Delta, Plaintiff

always provided her customers with exceptional service.

   9. In or around February 2010, Plaintiff was diagnosed with deep vein

thrombosis (DVT), blood clots in her legs. DVT can cause severe leg pain and

swelling and be life threatening.

   10. In or around February 2010, Plaintiff applied for unpaid work absences

under the Family and Medical Leave Act (FMLA) for her DVT. She had difficulty

getting her FMLA approved because of Delta’s disorganization in processing her

paperwork.

   11. Eventually, Plaintiff was granted approved unpaid work absences under the

FMLA.

   12. However, even though Plaintiff had been granted FMLA, many of her sick

calls due to her DVT went unexcused.

   13. For each of her absences, Plaintiff submitted all the appropriate paperwork

in a timely manner to Delta’s third-party claims management company. However,

these absences went unexcused because Delta failed to properly process her

paperwork.




                                         3
Case 2:18-cv-13990-AJT-MKM ECF No. 1 filed 12/20/18       PageID.4   Page 4 of 17



   14. Upon information and belief, these absences were not properly processed

by Delta. Thus, while Plaintiff had a legitimate illness that kept her from flying,

Delta charged Plaintiff with unexcused time off.

   15. These unexcused absences caused Plaintiff to be put on an 18-month

probation as of September 2017.

   16. This caused Plaintiff substantial stress and anxiety and she feared for job

since her legitimate absences were not being approved.

   17. Delta managers also regularly find issues with Plaintiff, even though she

has not done anything wrong.

   18. For example, managers harass Plaintiff because she is a union supporter.

Any union advocacy Plaintiff is involved with is in compliance pursuant to the

Delta Employee Handbook. Thus, Delta should not have any issue with her being

a union supporter. Upon information and belief, the harassment concerning

Plaintiff’s union advocacy and support are a pretext for FMLA and/or disability

discrimination. In addition to and/or in the alternative the harassment regarding

Plaintiff’s union advocacy is a pretext for age discrimination as described in the

proceeding facts.

   19. The discriminatory and hostile treatment of Plaintiff has no valid business

purpose or justification.




                                         4
Case 2:18-cv-13990-AJT-MKM ECF No. 1 filed 12/20/18          PageID.5    Page 5 of 17



   20. In addition to and/or in the alternative, the discipline and hostile treatment

of Plaintiff is due to her age of 47 years old.

   21. Upon information and belief, Delta Air Lines has engaged in an illegal

pattern and practice of intentionally discriminating and retaliating against senior

employees based upon their age.

   22. Delta has publicly stated that it is turning its attention to millennials, those

born from the early 1980’s to the late 1990’s. Delta’s CEO, Edward Bastian, has

said by 2020, half of Delta’s customers will be millennials and it is anticipated that

Delta’s employees will mirror the same balance.

   23. Upon information and belief, Delta has engaged in a pattern and practice of

using pretextual, embellished or untruthful allegations to terminate flight

attendants who are over 40 years old.

   24. Bastian stated during a 2016 interview, “There’s no question that the face

of Delta’s employees is changing, it’s becoming younger…. We have got to stay

ahead of that change and make certain our product and our service offerings are

fresh.” Delta News Hub, May 2, 2016.

   25. Upon information and belief Delta’s website, called DeltaNet -- highlighted

its commitment to hiring a younger workforce, with a large headline: “Delta

commits to hire young American workers for ‘First Job’.”




                                            5
Case 2:18-cv-13990-AJT-MKM ECF No. 1 filed 12/20/18         PageID.6    Page 6 of 17



   26. Upon information and belief, Delta has no plans of expanding its total

number of flight attendants.

   27. Delta is not in a position to hire a large number of employees to fulfill their

millennial goals without removing a significant number of Delta’s senior employee

pool. This means that Delta’s older employees will have to leave their employment

either voluntarily or involuntarily.

   28. In 2017, Plaintiff’s salary was approximately $73,000 per year. Upon

information and belief, Delta could hire three first time flight attendants for the

same amount of money they were paying Plaintiff yearly.

   29. In 2017, Delta released a reality show called “Earning Our Wings” about

becoming a flight attendant. Upon information and belief, one of the motivations

for this show was to attract younger “millennial” employee applicants.

   30. Upon information and belief, Delta has a de facto policy to terminate or

discipline older employees due to perceived or manufactured infractions of

company rules.

   31. Upon information and belief, from publicly available sources:

          a. Delta’s most recent incoming classes of flight attendants have been

             predominantly under 30 years old.

          b. Upon information and belief, a Delta flight attendant based in Detroit,

             “Employee A”, who flies throughout the system, observed that the


                                          6
Case 2:18-cv-13990-AJT-MKM ECF No. 1 filed 12/20/18        PageID.7    Page 7 of 17



          ages of flight attendants were going down, mostly because incoming

          classes were predominantly young people.

       c. Employee A felt that it was obvious that Delta was getting rid of older

          flight attendants so they could be replaced by younger ones.

       d. Employee A learned of multiple cases where older Delta employees

          were terminated for false reasons or trivial reasons that would not

          have warranted termination in past years.

       e. Employee A is over 40 years old and began working as a flight

          attendant for Northwest Airlines before its merger with Delta in 1979.

          Based upon her observation (and pursuant to the flight attendant

          seniority lists that she has seen) the total number of flight attendants in

          the employ of Delta Air Lines has not been expanding -- yet young

          flight attendants now dominate the incoming ranks. Employee A

          further stated this means that Delta is replacing older flight attendants

          in increments. Older flight attendants are being phased out -- by

          forced retirement and involuntary termination -- in favor of younger

          flight attendants, according to said Employee A.

       f. The EEOC’s Miami office is investigating claims of age

          discrimination by Delta Air Lines in which the corporation fired or




                                        7
Case 2:18-cv-13990-AJT-MKM ECF No. 1 filed 12/20/18     PageID.8   Page 8 of 17



          forced out older flight attendants. The victims have claimed false,

          exaggerated or pretextual reasons for the adverse actions against them.

       g. Another Delta Flight Attendant, “Employee B,” who was first hired as

          a flight attendant in 1978 with Northwest Airlines prior to its merger

          with Delta, is 74 years old. According to her sworn EEOC charge, she

          was forced to retire for an alleged violation of company policy, which

          alleged violation “had not caused the termination of younger

          employees. Thus, I was forced to resign (retire) because of my age.”

          Employee B’s EEOC charge included a formal charge of age

          discrimination.

       h. Employee B’s sworn EEOC charge, stated, further, that, “I think there

          is a provable trend at Delta to rejuvenate its work force, i.e. make it

          younger. What I mean by that is that it is terminating (or forcing

          termination of) older employees upon false or trivial accusations or at

          least accusations that previously would have warranted lesser

          discipline, such as letters of reprimand and/or suspensions. What this

          means is that older employees are being let go or forced out and

          replaced with younger employees earning fractionally less than their

          predecessors.     Delta is even resorting to false or exaggerated




                                      8
Case 2:18-cv-13990-AJT-MKM ECF No. 1 filed 12/20/18      PageID.9    Page 9 of 17



          allegations.” Thus, the complainant identified age discrimination and

          pretext in the reasons selected to fire her.

       i. According to the EEOC charge of another Delta flight attendant,

          “Employee C”, he was over 40 years old when fired from Delta and

          alleged in his EEOC charge that the company committed age

          discrimination against him. He claimed that, “there is a provable

          trend at Delta to ‘rejuvenate’ its work force, i.e. make it younger.

          What I mean by that is that it is terminating older employees upon

          false or trivial accusations or at least accusations that previously

          would have warranted lesser discipline, such as letters or reprimand

          and/or suspensions.”         Thus, the complainant identified age

          discrimination and pretext in the reasons selected to fire him.

       j. According to another EEOC charge, with similar accusations, Delta is

          getting rid of older flight attendants to make room for young ones,

          thus, age discrimination had been committed, according to the sworn

          EEOC charge. The complainant was 67 years old when fired for

          reasons that he claimed under oath would not have caused termination

          previously. This was done to make room for young flight attendants.

          He had worked for Delta and Northwest Airlines as a flight attendant




                                        9
Case 2:18-cv-13990-AJT-MKM ECF No. 1 filed 12/20/18         PageID.10   Page 10 of 17



             since 1987. Thus, the complainant identified age discrimination and

             pretext in the reasons selected to fire him.

         k. Upon information and belief, according to allegations in federal court

             pleadings, several other Delta flight attendants have also noted the

             trend of getting rid of older flight attendants to be replaced by young

             ones. One stated that all new hires as flight attendants are in their

             mid-20s and early 30s. Another stated that Delta Air Lines was

             obviously moving to terminate its older flight attendants to make

             room for new ones who were completing their training classes.

             Trivial reasons were selected to force out older flight attendants,

             which reasons would not have caused significant discipline at all in

             prior years, they informed plaintiff.

   32. The firing of Plaintiff was pretextual. Plaintiff had an exceptional work

record, and never violated any Delta policies. She had an excellent reputation with

her customers. Plaintiff’s termination was pretextual for age discrimination.

   33. Plaintiff believes and therefore avers, in the addition and/or in the

alternative, that the foregoing conduct violated other laws including but not limited

to the FMLA, the ADA, the ADEA, and/or other laws that provide exhaustion of

administrative remedies with the EEOC or other agencies.




                                          10
Case 2:18-cv-13990-AJT-MKM ECF No. 1 filed 12/20/18           PageID.11   Page 11 of 17



   34. Plaintiff has exhausted administrative remedies after filing with the EEOC

and other state agencies and has obtained a right to sue. This action is filed within

90 days of the issuance of Plaintiff’s right to sue letter.

                            STATEMENT OF CLAIMS

                                COUNT I
                      INTERFENCE WITH FMLA RIGHTS

   35. The above paragraphs are incorporated herein by reference.

   36. Delta was Plaintiff’s “employer” as defined by the FMLA.

   37. Plaintiff was an eligible employee under the FMLA

   38. Defendant interfered with Plaintiff’s rights protected under the Family

Medical Leave Act, 29 U.S.C. § 2601, et seq.

                              COUNT II
                  RETALIATION IN VIOLATION OF FMLA

   39. The above paragraphs are incorporated herein by reference.

   40. Delta unlawfully retaliated against Plaintiff in violation of the FMLA.

   41. Delta conduct constitutes unlawful retaliation against Plaintiff in violation

her rights under the FMLA, 29 U.S.C. §2615(a).

   42. Delta acted purposely and with malice with the intent to injure Plaintiff.

   43. The foregoing actions of Defendant created a hostile work environment

that was severe and pervasive and that altered the terms and conditions of Plaintiffs

employment


                                           11
Case 2:18-cv-13990-AJT-MKM ECF No. 1 filed 12/20/18        PageID.12      Page 12 of 17



   44. As a direct and proximate result of Delta’s actions and unlawful retaliation

against Plaintiff, Plaintiff has suffered mental and emotional damages.


                                 COUNT III
                              ADA RETALIATION

   45. The foregoing paragraphs are incorporated herein by reference.

   46. In addition to and/or in the alternative, the foregoing adverse employment

actions taken against Plaintiff constituted retaliation for Plaintiff’s disability or

perceived disability.

   47. Delta unlawfully retaliated against Plaintiff in violation of the ADA.

   48. The foregoing actions of Defendant created a hostile work environment

that was severe and pervasive and that altered the terms and conditions of Plaintiffs

employment.


                                 COUNT IV
                            AGE DISCRIMINATION

   49. The foregoing paragraphs are incorporated herein by reference.

   50. In addition to and/or in the alternative to the proceeding claims, the

foregoing adverse employment actions taken against Plaintiffs, constituted age

discrimination under the ADEA.

   51. Delta conduct constitutes unlawful discrimination against Plaintiff in

violation of her rights under the ADEA, 29 U.S.C. § 621 et seq.


                                         12
Case 2:18-cv-13990-AJT-MKM ECF No. 1 filed 12/20/18        PageID.13    Page 13 of 17



   52. Delta acted purposely and with malice with the intent to injure Plaintiff.

   53. Delta unlawfully retaliated against Plaintiff in violation of the ADEA.

   54. The foregoing actions of Defendant created a hostile work environment

that was severe and pervasive and that altered the terms and conditions of

Plaintiff’s employment.

   55. As a direct and proximate result of Delta’s actions and unlawful retaliation

against Plaintiff, Plaintiff has suffered mental and emotional damages. Plaintiff has

incurred, and will continue to incur, substantial economic damages.


                        COUNT V
   VIOLATION OF THE MICHIGAN CIVIL RIGHTS LAW/ELLIOTT-
                 LARSEN CIVIL RIGHTS ACT

   56. The above paragraphs are incorporated herein by reference.

   57. The above acts and practices of Delta constitute unlawful discriminatory

   employment practices under the Elliott-Larsen Civil Rights Act.

   58. Delta unlawfully retaliated against Plaintiff in violation of Michigan state

   law.

   59. As a result of Delta’s discriminatory acts, Plaintiff has suffered and shall

   continue to suffer monetary damages and damages for mental suffering and

   humiliation unless and until the Court grants relief.




                                         13
Case 2:18-cv-13990-AJT-MKM ECF No. 1 filed 12/20/18         PageID.14    Page 14 of 17



                               COUNT VI
                      HOSTILE WORK ENVIRONMENT


   60. The above paragraphs are incorporated herein by reference.

   61. The foregoing actions of Defendant created a hostile work environment

that was severe and pervasive and that altered the terms and conditions of

Plaintiff’s employment.

                                  COUNT VII
                             VIOLATION OF TITLE VII

   62. The above paragraphs are hereby incorporated herein by reference.

   63. By committing the foregoing acts of discrimination against Plaintiff,

Defendant has violated Title VII.

   64. Said violations were done with malice and/or reckless indifference, and

warrant the imposition of punitive damages.

   65. Delta unlawfully retaliated against Plaintiff in violation of Title VII.

   66. As a direct and proximate result of Defendant’s violation of Title VII,

Plaintiff has suffered the damages and losses set forth herein and has incurred

attorney’s fees and costs.

   67. Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant discriminatory acts unless and until this

Court grants the relief requested herein.



                                            14
Case 2:18-cv-13990-AJT-MKM ECF No. 1 filed 12/20/18        PageID.15     Page 15 of 17



                             PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment in favor of Plaintiff and against Delta, and Order the following relief:

   a. A declaratory judgment declaring that Delta has illegally discriminated

      against Plaintiff;

   b. Declaring the acts and practices complained of herein are in violation of

      Title VII, the ADA 42 U.S.C. Section 12101 et. seq., the FMLA, the ADEA,

      MI State Law;

   c. Enjoining and permanently restraining the aforesaid violations;

   d. Make whole order for Plaintiff, both in terms of pay, compensation, benefits,

      terms and conditions and emoluments of employment, including but not

      limited to back pay, front pay, and any pay differential;

   e. Payment of compensatory and punitive damages, to Plaintiff in an amount to

      be determined at trial; and,

   f. An award of Plaintiff’s attorneys’ fees and costs of suit as provided by Title

      VII, the FMLA, the ADA, the ADEA, and Michigan State Law.

   g. Such other relief as this honorable Court deems just and proper.




                                         15
Case 2:18-cv-13990-AJT-MKM ECF No. 1 filed 12/20/18          PageID.16    Page 16 of 17




JURY DEMAND

   Plaintiff hereby demands a jury trial as to all issues so triable herein.

Respectfully submitted,

LAW OFFICES OF ROBERT J. MORAD PLLC.
By/s/Robert J. Morad_____________
By: Robert J. Morad (P56475)
Attorney for Plaintiff
355 S. Old Woodward Ave, Suite 100
Birmingham, MI 48009
248.646.2920
248.646.8747
robert@rjmoradlaw.com

MILDENBERG LAW FIRM
Brian R. Mildenberg, Esq.
PA Attorney ID No. 84861
1735 Market St., Suite 3750
Philadelphia, PA 19103
215-545-4870
Fax: 215-545-4871
brian@mildenberglaw.com
www.MildenbergLaw.com
Attorney for Plaintiffs
(pro hac vice pending)

WEISBERG LAW
Matthew B. Weisberg, Esq.
PA Attorney ID No. 85570
7 South Morton Ave
Morton, PA 19070
610-690-0801
Fax: 610-690-0880
Attorney for Plaintiffs
(pro hac vice pending)

Dated:       December 20, 2018

                                           16
Case 2:18-cv-13990-AJT-MKM ECF No. 1 filed 12/20/18   PageID.17   Page 17 of 17




                                     17
